—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for review his contentions that the prosecutor improperly bolstered the identification testimony of the victim and that the prosecutor erred when he cross-examined defendant and defendant’s wife concerning their failure to report the alibi information to the police. We decline to exercise our jurisdiction to review those issues in the interest of justice.
The court properly denied defendant’s motion to suppress physical evidence seized pursuant to a search warrant. Defendant contends that the application for the search warrant was not supported by probable cause because defendant’s statement to the police recited in the affidavit in support of the application was involuntarily given. Even if defendant’s statement is excluded from the supporting affidavit, there are sufficient facts remaining to establish probable cause.
Finally, we conclude that defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Oneida County Court, Buckley, J.—Robbery, 1st Degree.) Present—Callahan, J. P., Pine, Balio, Doerr and Boomer, JJ.